DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 and 22 are objected to because of the following informalities:  
(1) Regarding claim 4:
Line 6 recites “the measured and predicted values”; the examiner suggests changing to “the measured and the predicted values”.
(2) Regarding claim 22:
Line 2 recites “a smoothing function on the time sequences in the data structure”; there is a lack of antecedent basis, the examiner suggests changing “a smoothing function on  time sequences in a data structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim is NOT to a process, machine, manufacture or composition of matter.  The claim is drawn to a “computer-readable medium”.  The specification recites in page 23, lines 26-28 that “The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal, or any combination thereof”. The recitation does not define the computer readable medium, therefore, it includes transitory and non-transitory computer readable medium.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claim 32 does not fall within a statutory category (the rejection can be overcome by specifying the computer readable medium as “non-transitory computer readable medium”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016).
(1) Regarding claim 1:
NPL1 discloses a method comprising: 
obtaining local motion data generated by a motion detector in the vehicle (we include gyroscope measurements for heading information, page 3, right col. lines 20-30); 
computing a current estimated position of the vehicle as a function of the local motion data (page 3, right col. Equation 9 and 10 with ru(tk) as the receiver position and depends on heading changes [Symbol font/0x44][Symbol font/0x62](tk) from the gyroscope); 
operating an RF module in the vehicle to receive a signal from a transmitter in an environment of the vehicle (as shown in page 2, figure 3, the vehicle received a transmitted signal from transmitter Tx0 and also multipath component (MPC) from the transmission of radio signals from the transmitter Tx0, page 3, left col. Lines 1-14); 
processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components (angle of arrival (AoA) and propagation lengths (d(tk)) as shown in equations 2 and 3 in page 3, left col., the examiner interprets the MPC i as the selected set of multipath components); and 
operating a positioning algorithm (Kalman enhanced super resolution tracking (KEST) algorithm, page 3, left col. Section III Algorithm Derivation; we consider a stationary scenario with a moving receiver. The SLAM algorithm is used by the receiver to estimate its own position and the position of the VTs as landmarks) on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components (relevant estimates of the KEST algorithm are condensed as the vector z(tk) that depends on estimates of the AoA and propagation length, equations 2 and 3 page 3, left col.; and page 4, left col. Equations 12 and 13 discloses predicted propagation length and AoA using gyroscope measurement of the vehicle, therefore, the positioning algorithm uses current estimated position and the measured values to calculate the current output position of the vehicle and position of an origin of the multipath components), wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components (as shown in figure 1, the reflected MPC is assume to be transmitted from virtual transmitter (VT vTx), page 2, left col. Section II Multipath Assisted Positioning, 2nd paragraph).
NPL1 fails to explicitly disclose the received signal from the transmitter Tx is a reference signal from a base station configured for telecommunication and is part of a 3GPP infrastructure.
However, in the same field of endeavor of using multipath components in positioning of a mobile terminal, NPL2 teaches using LTE positioning reference signal (2nd page, left col. paragraph 3-5).
It is desirable for the received signal from the transmitter Tx is a reference signal from a base station configured for telecommunication and is part of a 3GPP infrastructure because the reference signal of 3GPP-LTE standard provide high bandwidth signal that improves distinction of MPCs arrive at the receiver with small delay, thus improves the accuracy of the position estimation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL1 for the benefit of improving the accuracy of the position estimation.
(2) Regarding claim 8:
NPL1 and NPL2 disclose all subject matter of claim 1, and NPL1 further discloses the at least one path parameter comprises one or more of: a propagation time of the respective multipath component to the RF module, an angle-of-arrival of the respective multipath component at the RF module (the estimates for the AoA in the azimuth plane, equation (2), page 3, left col.), and a power value of the respective multipath component at the RF module.
(3) Regarding claim 29:
NPL1 and NPL2 disclose all subject matter of claim 1, and NPL2 further discloses the reference signal is a downlink reference signal defined by a 3GPP standard (LTE positioning reference signal; 2nd page, left col. paragraph 3-5).
(4) Regarding claim 31:
NPL1 and NPL2 disclose all subject matter of claim 1, and NPL2 further discloses the reference signal comprises one or more of a CRS and a PRS in accordance with 3GPP-LTE (LTE positioning reference signal; 2nd page, left col. paragraph 3-5).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) and Woods et al. (US 2018/0088185 A1).
NPL1 discloses a positioning device for a vehicle, comprising: 
a motion detector (gyroscope) configured to generate local motion data for the vehicle (we include gyroscope measurements for heading information, page 3, right col. lines 20-30), 
an RF module (idea of Channel-SLAM is to exploit the numerous multipath components (MPCs) of a radio signal arriving at the receiver for positioning, abstract, since the receiver is for receiving cellular mobile radio network signal, it is inherently the receiver comprises a RF module), and 
perform a positioning algorithm comprises:
obtain the local motion data from the motion detector (we include gyroscope measurements for heading information, page 3, right col. lines 20-30); 
compute a current estimated position of the vehicle as a function of the local motion data (page 3, right col. Equation 9 and 10 with ru(tk) as the receiver position and depends on heading changes [Symbol font/0x44][Symbol font/0x62](tk) from the gyroscope); 
operate the RF module to receive a cellular signal in an environment of the vehicle (as shown in page 2, figure 3, the vehicle received a transmitted signal from transmitter Tx0 and also multipath component (MPC) from the transmission of radio signals from the transmitter Tx0, page 3, left col. Lines 1-14; abstract);
process the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operate a positioning algorithm on at least the current estimated position and the measured values of the at least one path parameter to calculate a current output position of the vehicle and position information for an origin of each of the multipath components (Kalman enhanced super resolution tracking (KEST) algorithm, page 3, left col. Section III Algorithm Derivation; we consider a stationary scenario with a moving receiver. The SLAM algorithm is used by the receiver to estimate its own position and the position of the VTs as landmarks) (relevant estimates of the KEST algorithm are condensed as the vector z(tk) that depends on estimates of the AoA and propagation length, equations 2 and 3 page 3, left col. , the examiner interprets the MPC i as the selected set of multipath components; and page 4, left col. Equations 12 and 13 discloses predicted propagation length and AoA using gyroscope measurement of the vehicle, therefore, the positioning algorithm uses current estimated position and the measured values to calculate the current output position of the vehicle and position of an origin of the multipath components), wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of origin for each of the multipath components (as shown in figure 1, the reflected MPC is assume to be transmitted from virtual transmitter (VT vTx), page 2, left col. Section II Multipath Assisted Positioning, 2nd paragraph).
NPL1 fails to explicitly disclose (a) the positioning method is perform by a controller; and (b) the received signal from the transmitter Tx is a reference signal from a base station configured for telecommunication and is part of a 3GPP infrastructure.
With respect to (a), Woods discloses using a controller 406 may be configured with an algorithms to determine a position and orientation of the sensor/object at varying distances away from the electromagnetic field emitter (para. 0051).
It is desirable to use a controller to implement the positioning method because it reduces power consumption and size of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Woods in the device of NPL1 for the benefit of reducing power consumption and size of the device.
With respect to (b), in the same field of endeavor of using multipath components in positioning of a mobile terminal, NPL2 teaches using LTE positioning reference signal (2nd page, left col. paragraph 3-5).
It is desirable for the received signal from the transmitter Tx is a reference signal from a base station configured for telecommunication and is part of a 3GPP infrastructure because the reference signal of 3GPP-LTE standard provide high bandwidth signal that improves distinction of MPCs arrive at the receiver with small delay, thus improves the accuracy of the position estimation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL1 and Wood for the benefit of improving the accuracy of the position estimation.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) and Langberg et al. (US 5,852,630).
NPL1 and NPL2 together discloses all subject matter as discuss in rejection of claim 1, except the method is implemented by a computer readable medium comprising computer instructions and executed by a controller to perform the method.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of NPL1 in view of NPL2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of NPL1 and NPL2 for the benefit of reducing cost and improving the adaptability and flexibility of the communication system.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) as applied to claim 1, and further in view of Lee (US 10,180,499 B2).
NPL1 and NPL 2 disclose all subject matter of claim 1, and further discloses using the heading information and the velocity for determining the receiver position (page 3, right col. equation 9 and 10), but fails to disclose the determination of the receiver position involve the acceleration of the vehicle.
However, in the same field of endeavor, Lee teaches a location information system that calculate location information using velocity information and acceleration information (claim 10).
It is desirable to determine the receiver position involve the acceleration of the vehicle because it improves the accuracy of the location information (col. 2, lines 58-62).  Therefore, it would have been obvious to have used the software as taught by Lee to implement the method of NPL1 and NPL2 for the benefit of improving the accuracy of the location information.

Allowable Subject Matter
Claims 3-4, 9-16, 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davidson et al. (US 10,417,469 B2) discloses a navigation using self-describing fiducials.
Irish et al. (US 10,656,282 B2) discloses a system and method for localization and tracking using GNSS location estimates, satellite SNR data and 3D maps,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/28/2022